IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

                   IN AND FOR NEW CASTLE COUNTY



RYAN M. JARRELL,                            )
                                            )
            Defendant-Below,                )
            Appellants,                     )
                                            ) I.D. No. 1408001556
             v.                             )
                                            )
STATE OF DELAWARE,                          )
                                            )
            Plaintiff-Below,                )
            Appellee.                       )

                                       ORDER

      On this 28th day of September, 2015, and on Appellant Ryan M. Jarrell’s

(“Jarrell”) appeal from the Court of Common Pleas, the Court finds:

      1. On August 2, 2014, Jarrell was arrested for Failure to Remain in Lane,

         Possession of Marijuana with an Aggravating Factor, and Driving Under

         the Influence of Drugs. On March 4, 2015, the trial court conducted a

         suppression hearing, where it determined that the officer had probable

         cause to arrest Jarrell for suspicion of Driving Under the Influence. At

         the conclusion of the suppression hearing, the case proceeded with a non-

         jury trial. The trial court found Jarrell guilty of Failure to Remain in

         Lane, Possession of Marijuana with an Aggravating Factor, and Driving



                                        2
           Under the Influence of Drugs. The trial court sentenced Jarrell on March

           4, 2015.

       2. On March 13, 2015, Jarrell, through his trial counsel, filed a Motion for

           Reargument and to Stay Sentence in the Court of Common Pleas. On

           March 25, 2015, Jarrell, through his trial counsel, filed his Notice of

           Appeal in the Superior Court.

       3. Superior Court Criminal Rule 39(a) requires that “[a]ll appeals to

           Superior Court shall be taken within 15 days from the date of sentence,

           unless otherwise provided by statute.” 1            Pursuant to Superior Court

           Criminal Rule 39(h), an appeal may be dismissed “for lack of jurisdiction

           or for failure to comply with statutory requirement or rule or order of this

           court.”2 When an appeal is untimely, the Court lacks jurisdiction to hear

           the appeal on its merits and the appeal should be dismissed.3

       4. An untimely Motion for Reargument will not toll the time to file an

           appeal. 4 The Court of Common Pleas applies Court of Common Pleas

           Civil Rule 59(e) at the time requirement for motions for reargument in

           criminal proceedings, as there is no specific rule in the Court of Common




1
  Super. Ct. Crim. R. 39(a).
2
  Super. Ct. Crim. R. 39(h).
3
  State v. Reid, 1988 WL 90563, *2 (Del. Super. Jul. 19, 1988) (dismissing the State’s appeal for
lack of jurisdiction by failing to meet the time requirements.).
4
  Walls v. State, 2008 WL 1778243, *1 (Del. Apr. 21, 2008).
                                                3
          Pleas Criminal Rules. 5 Under Court of Common Pleas Civil Rule 59(e),

          “a motion for reargument shall be served and filed within 5 days after the

          filing of the Court’s opinion or decision.” 6 The Delaware Supreme Court

          has consistently dismissed untimely appeals where it also found the

          motion for reargument was untimely filed, because the untimely motion

          for reargument failed to toll the time for an appeal. 7

       5. In this case, Jarrell’s appeal fails because it was filed more than 15 days

          after the sentence was ordered.         The trial court sentenced Jarrell on

          March 4, 2015. An appeal from the trial court’s decision must have been

          filed by March 19, 2015. Jarrell did not file his notice of appeal in the

          Superior Court until March 25, 2015, which is 21 days after the trial

          court sentenced him.

       6. Moreover, Jarrell’s motion for reargument that he filed with the trial

          court does not toll the time for filing his appeal in this Court because

          Jarrell’s motion for reargument was also untimely.              The motion for

          reargument must have been filed by March 11, 2015, which is 5 days

          from the trial court’s sentence, excluding the weekend. Jarrell did not

          file his motion for reargument until March 13, 2015. Thus, Jarrell’s

          motion for reargument was also untimely. Jarrell does not provide any

5
  State v. Kelsch, 2015 WL 1022189, *1 (Del. Com. Pl. Mar. 10, 2015).
6
  Ct. Com. Pl. Civ. R. 59(e).
7
  See Walls, 2008 WL 1778243, at *1; Whitfield v. State, 981 A.2d 1174 (TABLE) (Del. 2009).
                                             4
   case law or legally cognizable argument for the untimely filing of his

   motion for reargument.

7. Jarrell’s motion for reargument was untimely. It then follows that the

   untimely filing of Jarrell’s motion for reargument did not toll the time for

   Jarrell’s appeal. Accordingly, this Court concludes that Jarrell’s appeal

   of his convictions in the Court of Common Pleas must be dismissed on

   jurisdictional grounds. For these reasons, Jarrell’s appeal from the Court

   of Common Pleas’ March 4, 2015 decision is DISMISSED.

      IT IS SO ORDERED.

                                             /s/Calvin L. Scott
                                             Judge Calvin L. Scott, Jr.




                                   5